         Case 1:19-cv-11489-NMG Document 15-1 Filed 11/14/19 Page 1 of 6



                             IN THE UNITED STATES DISTRICT COURT

                             FOR THE DISTRICT OF MASSACHUSETTS



BoylstonD3 LLC

               Plaintiffs,



v.                                           CIVIL ACTION NO. 1:19-cv-11489-NMG



William F. Galvin, as
Massachusetts Secretary
of the Commonwealth

               Defendant


                                    AMENDED COMPLAINT

        NOW COMES the Plaintiff, BoylstonD3 LLC, by the undersigned counsel, and
complains of the Defendant as follows:


                                          SUMMARY
        This action arises out of a regulatory scheme implemented by the Commonwealth of
Massachusetts, preventing foreign LLC’s from seeking redress of grievances within
Massachusetts Courts unless they register with the Commonwealth and pay a fee.


                                            PARTIES
     1. Plaintiff BoylstonD3 LLC is a Limited Liability Company organized under the laws of
        Minnesota, with a principal place of business in Massachusetts.
     2. Defendant William F. Galvin is the Secretary of the Commonwealth of Massachusetts,
        whose office is charged with registering foreign LLCs and collecting registration fees
        from foreign LLCs
    Case 1:19-cv-11489-NMG Document 15-1 Filed 11/14/19 Page 2 of 6



                             JURISDICTION AND VENUE
3. Jurisdiction is founded on 28 U.S. C. § 1331 in that this action arises under the
   Constitution and the laws of the United States, and under 28 U.S. C. § 1343(a)(3) in that
   this action seeks to redress the deprivation, under color of the laws, statutes, ordinances,
   regulations, customs, and usages of the Commonwealth of Massachusetts of rights,
   privileges, or immunities secured by the Unites States Constitution and by Acts of
   Congress..
4. Venue is appropriate under 28 U.S.C. § 1391, as the Defendant is an officer of the
   Commonwealth of Massachusetts, and resides within Massachusetts, and the events
   giving rise to Plaintiffs’ claims occurred in Massachusetts.
                                             FACTS
5. Plaintiff is a is a business organization organized under the laws of Minnesota
6. Plaintiff’s members are citizens of Massachusetts, Maryland, and Florida.
7. LLCs take on the citizenship of their members
8. Plaintiff is a citizen of Massachusetts
9. Plaintiff is the partial owner of land in Brookline Massachusetts with an address of 615
   and 617 Boylston Street (hereinafter collectively referred to as “Plaintiff’s Property”).
10. Boylston Brookline LLC, the original defendant in this action, is a developer seeking to
   build townhomes on property abutting Plaintiff’s Property
11. Boylston Brookline LLC’s application for development was denied by the Brookline
   Building Commissioner
12. Boylston Brookline LLC’ sought and obtained a special permit from the Brookline
   Zoning Board of Appeals
13. On May 31, 2019 Plaintiff timely filed a Petition for Judicial Review of the decision of
   the Brookline Zoning Board of Appeals, pursuant to M.G.L. c. 40A § 17 seeking the
   ZBA decision to grant a special permit annulled as arbitrary capricious and outside the
   authority granted to the ZBA, as the developer’s plan violates multiple zoning-by- law’s
   including minimum setback requirements and maximum floor area ratio limitations. See
   Exhibit A to original complaint
14. On or about June 24, 2019 Boylston Brookline LLC filed a Motion to Dismiss Plaintiff’s
   Petition for Judicial Review pursuant to M.G.L. c. 156C § 54 alleging Plaintiff had not
    Case 1:19-cv-11489-NMG Document 15-1 Filed 11/14/19 Page 3 of 6



   registered as a foreign LLC with the Massachusetts Secretary of State. See Exhibit B to
   original complaint
15. M.G.L. c. 156C § 54 forbids a foreign LLC from maintaining an action in a
   Massachusetts Court while it is not registered, and paid a fee, to the Massachusetts
   Secretary of the Commonwealth.
16. On or about June 25, 2019 Plaintiff registered with the Secretary of the Commonwealth
   as a foreign LLC doing business in Massachusetts.
17. As part of registration Plaintiff was required to, and did pay Five Hundred Dollars
   ($500.00) to the Secretary of the Commonwealth.
18. On or about September 11, 2019 Judge Rubin of the Massachusetts Land Court denied
   Boylston Brookline LLC’s motion to dismiss based partially on Plaintiff registering with
   the Secretary of the Commonwealth.
19. Massachusetts does not require natural citizens to pay fees to the Secretary of the
   Commonwealth to access Massachusetts Courts
20. LLCs organized under the laws of Massachusetts are required to pay a fee to exist as an
   entity, but not to pay a separate fee to access Massachusetts Courts.
21. Foreign LLCs are allowed to defend suits in Massachusetts Courts without first paying a
   fee to the Secretary of the Commonwealth under M.G.L. c. 156C §54.
22. Foreign LLCs are required to comply with the fees to organize and exist in their home
   state, and required by M.G.L. c. 156C § 54 to pay an additional fee to Massachusetts to a
   initiate and maintain actions ins Massachusetts Courts.
23. The business activities and contracts of foreign LLCs are valid and enforceable in
   Massachusetts Courts even if the foreign LLC does not register and pay an annual fee to
   the Secretary of the Commonwealth.
24. Foreign citizens who are not LLCs are allowed to access Massachusetts Courts without
   paying a fee to the Secretary of the Commonwealth
25. As a result of Defendant Galvin’s actions to enforce M.G.L. c. 156C § 54, and the
   enaction of M.G.L. c.156C § 54 by the Massachusetts Legislature Plaintiff has been
   required to expend resources to register as a foreign LLC in Massachusetts, and will be
   continually required to do so to retain its rights as a Citizen of the United States to redress
   grievances against the government and petition the court to protect its property.
     Case 1:19-cv-11489-NMG Document 15-1 Filed 11/14/19 Page 4 of 6



                                          COUNT I
The Masachusetts Statutory scheme abridges the privileges and immunities of citizens of the
                  United States in violation of the Fourteenth Amendment
 26. PLAINTIFF restates an realleges each and every allegation in paragraphs 1-20 of this
    Complaint with the same force and effect as if fully set forth herein
 27. Requiring certain foreign citizens to register and pay an annual fee to the Commonwealth
    of Massachusetts in order to petition a Massachusetts Court limits the ability of those
    foreign citizens to avial themselves of the privilege of petitioning
 28. Defendant seeks to enforce a state law that abridges the ability of foreign citizens to
    utilize the privilege of petition Massachusetts Courts.
 29. Plaintiff is entitled to declaratory and injunctive relief to prevent Defendant from
    enforcing an unconstitutional statute.
                                         COUNT II
                The Massachusetts statutory scheme violates the guarantees
                 of Due Process in violation of the Fourteenth Amendment
 30. PLAINTIFF restates and realleges each and every allegation in paragraphs 1-26 of this
    Complaint with the same force and effect as if fully set forth herein.
 31. The requirement that certain foreign citizens register and pay an annual fee to the
    Commonwealth of Massachusetts in order to petition a Massachusetts Court prevents
    those foreign citizens from receiving due process of law.
 32. Defendant seeks to enact and enforce a Massachusetts state law that deprives certain
    foreign citizens of due process of law available to corporate foreign citizens and
    Massachusetts citizens.
 33. Plaintiff is entitled to declaratory and injunctive relief to prevent Defendant from seeking
    to enforce M.G.L. c. 156C § 54(a).
                                         COUNT III
               The Massachusetts statutory scheme violates the guarantee of
           equal protection of the laws in violation of the Fourteenth Amendment
 34. Plaintiffs restate and re-allege each and every allegation in Paragraphs 1-30 of this
    Complaint with the same force and effect as if fully set forth herein
           Case 1:19-cv-11489-NMG Document 15-1 Filed 11/14/19 Page 5 of 6



   35. M.G.L. c. 156C § 54(a) denies LLCs which are organized under the laws of other states
         access to the Courts of Massachusetts unless they pay an annual fee to the Secretary of
         the Commonwealth
   36. Massachusetts does not require its citizens, either corporate or natural person, to pay an
         annual fee to access Massachusetts Courts
   37. M.G.L. c. 156C § 54(a) treats certain foreign citizens differently than Massachusetts
         citizens, and foreign natural person citizens.
   38. Defendant seeks to enforce a law that treats certain United States citizens differently than
         other United States citizens
   39. Plaintiff is entitled to declaratory and injunctive relief to prevent Defendant from seeking
         to enforce M.G.L. c. 156C § 54(a).
   40.
                                        PRAYER FOR RELIEF


WHERFORE, Plaintiff requests that judgment be entered in their favor against Defendant as
follows:
         1. Declaratory Judgment that G.L. c. 1546C § 54 (a) is unconstitutional;
         2. Award Plaintiff their reasonable attorney’s fees and costs pursuant to 42 U.S.C. §
             1988; and
         3. Such other relief as this court deems meet and just.


                                                          Respectfully Submitted
                                                          BoylstonD3 LLC,
                                                          By their Attorney

                                                          /s/ Marc Osborne________
                                                          Marc Osborne, Esq. BBO: 683300
                                                          Law Office of Marc Osborne, Esq.
                                                          PO Box 191
                                                          Boston, MA 02134
                                                          857-245-7466
                                                          osborne.marc.e@gmail.com
        Case 1:19-cv-11489-NMG Document 15-1 Filed 11/14/19 Page 6 of 6




                                    CERTIFICATE OF SERVICE
I, Marc Osborne, Esq., hereby certify that November 14, 2019 in accordance with Local Rule
15.1 I filed the above Amended Complaint with the Court via ECF filing system which will send
electronic service to the parties and substitute parties. I also certify that I will mail a copy of this
filed amended complaint upon the substitute defendant on November 15, 2019.


                                                         /s/ Marc Osborne__
                                                         Marc Osborne, Esq.
